DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 and 10-32 are pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Boris Pesin on 12/10/21, followed by an email from Mr. Boris Pesin on 12/14/21.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:

(Amendment for Examiner’s Amendment) A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of an electronic device with display, wherein the electronic device includes one or more wireless communication elements, the one or more programs including instructions for:
displaying a user interface for a financial application that is one of a plurality of applications on the electronic device, wherein:
the financial application is a third-party application that is associated with a financial institution; and
the financial application is restricted from accessing a secured area of the device that is accessible by a first-party electronic wallet application;
while displaying the user interface for the financial application, detecting activation of an affordance associated with a request to add a payment account associated with the financial institution to the electronic wallet; 
in response to detecting activation of the affordance associated with the request to add the payment account associated with the financial institution to the electronic wallet and in accordance with a determination that addition of the payment account to the electronic wallet has been authorized, storing information associated with the payment account that is provided by the third-party application to the 
providing the financial application write access to a portion of the secured area of the device;
accessing the stored information associated with the payment account from the secured area of the device;
identifying, via the one or more wireless communication elements, a payment terminal proximate to the electronic device;
transmitting, using the one or more wireless communication elements, the information associated with the payment account to the[[a]] payment terminal that is proximate to the electronic device; and
enabling the payment terminal to engage in a payment transaction using the information associated with the payment account.

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the authorization is received from a user via a user input at the electronic device.

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the authorization is received from the financial institution.

(Original) The non-transitory computer-readable storage medium of claim 1, further comprising instructions for:
prior to storing information associated with the payment account that is provided by the third-party application to the secured area of the 

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the user interface for the financial application includes displayed details about the payment account associated with the financial institution.

(Original) The non-transitory computer-readable storage medium of claim 5, further comprising instructions for:
displaying a user interface for the first-party electronic wallet application, the displayed user interface for the first-party electronic wallet application including the details about the payment account associated with the financial institution.

(Original) The non-transitory computer-readable storage medium of claim 1, further comprising instructions for:
accessing the stored information associated with the payment account from the secured area of the device; and 
providing the accessed information associated with the payment account to a purchasing application that is restricted from accessing the secured area of the device.

(Cancelled) 

(Cancelled) 

(Previously Presented) The non-transitory computer-readable storage medium of claim 1, further comprising instructions for:
writing the information associated with the payment account into the secured area of the device.

(Original) The non-transitory computer-readable storage medium of claim 10, further comprising instructions for:
in response to writing the information associated with the payment account into the secured area of the device, providing an indication that the payment account has been linked to the device.

(Original) The non-transitory computer-readable storage medium of claim 1, wherein the electronic wallet of the electronic device includes one or more different payment accounts associated with a user of the electronic device.

(Amendment for Examiner’s Amendment) A method, comprising:
at an electronic device with one or more wireless communication elements and a display:
displaying a user interface for a financial application that is one of a plurality of applications on the electronic device, wherein:
the financial application is a third-party application that is associated with a financial institution; and

while displaying the user interface for the financial application, detecting activation of an affordance associated with a request to add a payment account associated with the financial institution to the electronic wallet; 
in response to detecting activation of the affordance associated with the request to add the payment account associated with the financial institution to the electronic wallet and in accordance with a determination that addition of the payment account to the electronic wallet has been authorized, storing information associated with the payment account that is provided by the third-party application to the secured area of the device that is accessible by the first-party electronic wallet application;
providing the financial application write access to a portion of the secured area of the device;
accessing the stored information associated with the payment account from the secured area of the device;
identifying, via the one or more wireless communication elements, a payment terminal proximate to the electronic device;
transmitting, using the one or more wireless communication elements, the information associated with the payment account to the[[a]] payment terminal that is proximate to the electronic device; and


(Amendment for Examiner’s Amendment) An electronic device, comprising:
a display; 
one or more wireless communication elements;
one or more processors; and
memory storing one or more programs, the one or more programs including instructions which, when executed by the one or more processors, cause the electronic device to:
display a user interface for a financial application that is one of a plurality of applications on the electronic device, wherein:
the financial application is a third-party application that is associated with a financial institution; and
the financial application is restricted from accessing a secured area of the device that is accessible by a first-party electronic wallet application;
while displaying the user interface for the financial application, detect activation of an affordance associated with a request to add a payment account associated with the financial institution to the electronic wallet; 
in response to detecting activation of the affordance associated with the request to add the payment account associated with the financial institution to the electronic wallet and in accordance with a ;
providing the financial application write access to a portion of the secured area of the device;
accessing the stored information associated with the payment account from the secured area of the device;
identifying, via the one or more wireless communication elements, a payment terminal proximate to the electronic device;
transmitting, using the one or more wireless communication elements, the information associated with the payment account to the[[a]] payment terminal that is proximate to the electronic device; and
enabling the payment terminal to engage in a payment transaction using the information associated with the payment account.

(New) The method of claim 13, wherein the authorization is received from a user via a user input at the electronic device.

(New) The method of claim 13, wherein the authorization is received from the financial institution.

(New) The method of claim 13, further comprising:


(New) The method of claim 13, wherein the user interface for the financial application includes displayed details about the payment account associated with the financial institution.

(New) The method of claim 18, further comprising:
displaying a user interface for the first-party electronic wallet application, the displayed user interface for the first-party electronic wallet application including the details about the payment account associated with the financial institution.

(New) The method of claim 13, further comprising:
accessing the stored information associated with the payment account from the secured area of the device; and 
providing the accessed information associated with the payment account to a purchasing application that is restricted from accessing the secured area of the device.

(New) The method of claim 13, further comprising:
writing the information associated with the payment account into the secured area of the device.

(New) The method of claim 21, further comprising:
in response to writing the information associated with the payment account into the secured area of the device, providing an indication that the payment account has been linked to the device.

(New) The method of claim 13, wherein the electronic wallet of the electronic device includes one or more different payment accounts associated with a user of the electronic device.

(New) The electronic device of claim 14, wherein the authorization is received from a user via a user input at the electronic device.

(New) The electronic device of claim 14, wherein the authorization is received from the financial institution.

(New) The electronic device of claim 14, further comprising instructions for:
prior to storing information associated with the payment account that is provided by the third-party application to the secured area of the device, receiving user input including user login information for the financial application.

(New) The electronic device of claim 14, wherein the user interface for the financial application includes displayed details about the payment account associated with the financial institution.

(New) The electronic device of claim 27, further comprising instructions for:
displaying a user interface for the first-party electronic wallet application, the displayed user interface for the first-party electronic wallet application including the details about the payment account associated with the financial institution.

(New) The electronic device of claim 14, further comprising instructions for:
accessing the stored information associated with the payment account from the secured area of the device; and 
providing the accessed information associated with the payment account to a purchasing application that is restricted from accessing the secured area of the device.

(New) The electronic device of claim 14, further comprising instructions for:
writing the information associated with the payment account into the secured area of the device.

(New) The electronic device of claim 30, further comprising instructions for:
in response to writing the information associated with the payment account into the secured area of the device, providing an indication that the payment account has been linked to the device.

(New) electronic device of claim 14, wherein the electronic wallet of the electronic device includes one or more different payment accounts associated with a user of the electronic device.

Allowable Subject Matter
Claims 1-7 and 10-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea.  A computer is not merely being used as a tool to perform the abstract idea. Rather, when viewing the additional elements as a combination, the claimed invention includes a device detecting the activation of an affordance associated with a request to add a payment account, storing information associated with the payment account that is provided by the 
Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  
As recited in the claims, claim specific elements of:
“displaying a user interface for a financial application that is one of a plurality of applications on the electronic device… the financial application is a third-party application that is associated with a financial institution… the financial application is restricted from accessing a secured area of the providing the financial application write access to a portion of the secured area of the device…accessing the stored information… from the secured area of the device… identifying, via the one or more wireless communication elements, a payment terminal proximate to the electronic device, transmitting… the information associated with the payment account to the payment terminal that is proximate to the electronic device… enabling the payment terminal to engage in a payment transaction using the information associated with the payment account” (emphasis examiner’s),
Limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Ortiz (20140108263) teaches a transaction support system for secure means for the authorization of sensitive and other data processes subject to controlled access.  However, Ortiz does not teach or suggest specific access, after authorization and approval, that is limited to write access.   Laracey (20130238455) which teaches a system that uses mobile devices to conduct payment transactions at merchant locations in which the payment transactions could be from different payment accounts such as credit, debit, deposit, stored value, checking and other accounts, (2) Lim (20090195469) which teaches using wireless communication antennas to enable devices to transmit data for use in commercial transactions, (3) Rutigliano (20110218849) which teaches cloud platform for multiple account management & automated transaction processing, (4) Blinn (7155411) which teaches integrating payment accounts and an electronic wallet, (5) Gupta (20060064372) which teaches systems, methods, and devices for combined credit card and stored value transaction accounts, and (6) Hirka (20030061157) which teaches multiple account advanced payment card and method of routing card transactions.  Smart Card Alliance (Security of Proximity Mobile Payments  https://www.securetechalliance.org/resources/pdf/Security_of_Proximity_Mobile_Payments.pdf May 2009) teaches end-to-end security requirements and an implementation model for using proximity mobile payments, where trusted third parties and other stakeholders in the mobile payments ecosystem cooperate in the management and deployment of mobile applications.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698